O’BRIEN, P. J.
The questions involved on this appeal are the same as those considered in Hunter v. Allen and Bacon (decided herewith) 94 N. Y. Supp. 880; the two notes in this action being given under the same circumstances as those appearing in the other litigation, and the same evidence being presented as to both.
For the reasons stated in our opinion in that case, it follows that the appeal of the defendant Allen is without merit, and that part of the judgment from which he appeals must be affirmed, with costs to the plaintiff, and that part of the judgment which dismisses the complaint as to the defendant Bacon, and from which the plaintiff appeals, must be reversed, with costs to the plaintiff appellant to abide the ¿vent. All concur.